Citation Nr: 0422783	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  96-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran has been 
diagnosed as having PTSD on VA examination dated in August 
1995 and by a VA psychologist, beginning in December 1999.  A 
VA examination dated in April 2000 found that there was no 
support for this diagnosis.  At his hearing on appeal in 
March 2004, the veteran gave specific information regarding 
the stressors that he claims caused his disorder.  While his 
service records do not show that he had service in the 
Republic of Vietnam, his testimony at his hearing was to the 
effect that he spent two days during August 1969 in Pleiku, 
Vietnam with the 354th air police squadron where his duty 
included picking up dead bodies following a napalm accident 
that had occurred.  He also testified regarding a stressful 
event, an aircraft crash while he was on guard duty with the 
345th SPS canine division in either September or October 
1969.  Verification of this information is yet to be 
attempted.  

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In view of the foregoing, the case is remanded for the 
following:

1.	The RO should forward the statements 
submitted by the veteran of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to U. S. Armed 
Services Center for Research of Unit 
Records (CRUR), 7798 Cissna Road, Suite 
101, Springfield, VA 22150- 3197.  The 
CRUR should be requested to provide any 
information available that might 
corroborate the veteran's alleged 
stressors during August 1969 and during 
September and October 1969 in order to 
verify the stressful events.

2.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  The 
rationale of any opinion expressed 
should be included in the examination 
report.

3.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




